Citation Nr: 0725635	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-24 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).

2.  Entitlement to Dependents Education Assistance under 38 
U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision rendered by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, denied a claim of 
entitlement to total disability rating based upon individual 
unemployability (TDIU) and Dependents Education Assistance 
under 38 U. S. C. Chapter 35.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because a remand of the case is 
necessary for further development, the RO is provided the 
opportunity to afford the veteran proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran contends that he is unable to maintain gainful 
employment because of his service-connected disabilities.  He 
also contends that he is entitled to Chapter 35 Dependents' 
benefits.  However, before addressing the merits of the 
issues of entitlement to TDIU and entitlement to Chapter 35 
Dependent Education Assistance benefits, the Board finds that 
additional development is required.

This case was forwarded to the Board in July 2004.  At that 
time, the veteran was in receipt of a 40 percent disability 
evaluation for status post excision of malignant tumor of the 
right thigh; a 10 percent evaluation for a scar, anterior 
right thigh; and noncompensable evaluations (0 percent) for 
hemorrhoids and a healed duodenal ulcer.  He was also in 
receipt of a 100 percent temporary and total disability 
rating for metastasis fibrohistiocytoma, right ribs 4, 5, and 
6, and posterior seventh rib, secondary to fibrous 
histiocytoma rectus femoris muscle, status post incision, 
effective through "a future exam July 2004".  Presently, 
the Board has no knowledge whether that examination took 
place, and what the veteran's status was following that 
examination.  .  

The temporary and total disability rating (100 percent) for 
the metastatic fibrohistiocytoma, right and posterior ribs 
was assigned pursuant to 38 C.F.R. § 4.104, Diagnostic Code 
7123, which provides for a total evaluation during active 
malignancy or antineoplastic therapy.  The note following 
this diagnostic code states that: A rating of 100 percent 
shall continue beyond the cessation of any surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure.  
However, six months after discontinuance of such treatment, 
the appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of §3.105(e) of this chapter.  If there has 
been no local recurrence or metastasis, rate on residuals.  
Id.

In VA O.G.C. Prec. Op. No. 6-99, VA's General Counsel held 
that a claim for TDIU may not be considered when a schedular 
100-percent rating is already in effect.  No additional 
monetary benefit would be available in the hypothetical case 
of a veteran having one service-connected disability rated 
100-percent disabling under the rating schedule and another, 
separate disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).

Notwithstanding the 100 percent temporary disability rating 
in effect for the metastatic fibrohistiocytoma of the ribs, 
the combined rating for the veteran's other service-connected 
disabilities is only 50 percent.  A 50 percent rating does 
not meet the minimum percentage requirements for TDIU 
benefits under 38 C.F.R. § 4.16(a).  However, the Board notes 
that the 100 percent total disability rating which is in 
effect for the metastatic fibrohistiocytoma, right and 
posterior ribs, is only a temporary disability rating, which 
was only to last for six months after chemotherapy ended.  
The private medical treatment records reflect that the 
veteran completed radiation therapy for the metastatic 
fibrohistiocytoma to the chest and ribs in July 2003.  He 
continued on with a course of chemotherapy, with the sixth 
and most recent cycle of therapy completed in November 2003.  
None of the treatment records and clinical notes indicates 
when the veteran's chemotherapy was to end.  Most recently, 
in a letter dated in March 2004 from the veteran's private 
physician, D. S., M.D.; it was indicated that the veteran was 
currently under his care for cancer and will be permanently 
unable to work due to his condition.  The physician did not 
provide any rationale for his opinion regarding the veteran's 
permanent inability to work.

In the RO's January 2004 rating decision, it was noted that a 
VA examination was to be scheduled in July 2004 to determine 
the completion date of therapy and ascertainable residuals 
from the disorder.  As of this date, it appears that this 
follow-up examination has not yet been scheduled.  Moreover, 
there is no evidence of the current level of impairment and 
severity due to the metastatic fibrohistiocytoma, right ribs.  
Thus, the Board finds that additional development is 
necessary prior to a determination as it regards this issue.  

In addition, VA law provides that DEA benefits under Chapter 
35, Title 38, United States Code, may be paid to a child or a 
spouse or surviving spouse of a veteran who meets certain 
basic eligibility requirements.  As pertinent to this appeal, 
basic eligibility for DEA exists if the veteran has a 
permanent total service-connected disability.  38 U.S.C.A. §§ 
3500, 3501; 38 C.F.R. § 3.807(a).  The veteran's claim was 
denied on the basis that his total disability was not been 
found to be permanent in nature.  However, for the reasons 
discussed above, it has not yet been determined whether the 
veteran has a permanent total service-connected disability.  
Thus, the Board finds the pending claim for Chapter 35 
education assistance benefits, is inextricably intertwined 
with the TDIU issue on appeal; therefore, it must be remanded 
for additional development.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).   

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the veteran for his malignant 
metastatic fibrohistiocytoma from November 
2003 to the present.  After the veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  The veteran is to be scheduled for a 
VA examination to determine the current 
nature and severity of his malignant 
metastatic fibrohistiocytoma.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  In addition 
to discussing the current nature and 
severity of his malignant metastatic 
fibrohistiocytoma, the physician is also 
to address the following:

a) Please indicate the completion date, if 
available, of the chemotherapy for the 
malignant metastatic fibrohistiocytoma.  
If the veteran is currently undergoing 
chemotherapy for this condition, it should 
be noted and the expected completion date 
should be identified.

b) Indicate whether the veteran's service-
connected disabilities prevent him from 
securing or following substantially 
gainful employment.  Adequate reasons and 
bases are to be included in the 
discussion. 

4.  The veteran is to be notified of the 
date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5.  After the development requested above 
has been completed to the extent possible; 
and including the assignment of a 
disability rating for the metastatic 
fibrohistiocytoma of the ribs and chest 
based upon the current medical findings; 
the RO should again review the record and 
readjudicate the issues on appeal.

6.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





